      Case 1:16-cv-03088-JGK-RWL Document 229 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   12/22/2020
---------------------------------------------------------------X
JAMES LASTRA,                                                  :   16-CV-3088 (JGK) (RWL)
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  - against -                                  :
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This order addresses issues discussed during today’s status conference:

        1. By December 29, 2020, Defendants shall inform the Court by letter whether

they can use the photograph provided by Plaintiff to identify the officer depicted. If

Defendants cannot do so, they must file along with the letter a sworn statement by

someone with personal knowledge as to why they cannot. If Defendants can do so, they

shall identify the officer depicted to Plaintiff by January 6, 2021.

        2. By December 29, 2020, Defendants shall inform the Court by letter to what

extent they were able to locate and produce September 6, 2014 versions of the fourteen

Patrol Guide sections identified in their letter of July 7, 2020 (Dkt. 207), for which, up until

that time, they could identify only the current versions, and which were subject of the

Court's July 1, 2020 Order at Dkt. 204, Paragraph 1.

        3. The Court’s July 1, 2020 Order expressly and unqualifiedly stated that all fact

discovery, including depositions, had to be completed by August 31, 2020, even taking

into account pandemic conditions. (Dkt. 204, Paragraphs 7-8.) The Court will assess




                                                        1
     Case 1:16-cv-03088-JGK-RWL Document 229 Filed 12/22/20 Page 2 of 2




whether discovery should be reopened for limited purposes based on the information

provided in response to items 1 and 2 above.

                                         SO ORDERED.



                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:       New York, New York
             December 22, 2020

Copies transmitted to all counsel of record and to pro se Plaintiff James Lastra.




                                            2
